Title: From Benjamin Franklin to Mary Hewson, 26 December 1783
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            Dear Polly,
            Passy, Dec. 26. 1783.
          
          In reading Mr Viny’s Letter when I receiv’d it, I miss’d seeing yours which was written behind it in a Corner. I thank you much for your kind Offer respecting my Grandson. I was fully resolv’d on sending him in September last, and engag’d Mr Jay, one of my Colleagues then going to England, to take him over in his Company: But when it came to be propos’d to him, he show’d such an Unwillingness to leave me, and Temple such a Fondness for retaining him, that I concluded to keep him till

I should go over myself. He behaves very well, & we love him very much.
          I send herewith two different French Grammars, not knowing which to prefer, Opinions here being divided. Your French Master may take his Choice, and you will present the other to my Godson as my New Year’s Gift, with the two Volumes of Synonymes Françoises, an excellent Work. They will be left at Mr. Hodgson’s, Merchant, in Coleman Street, where you may have them on sending for them. Adieu, my dear Friend. I long to see you and yours, but God only knows when that may happen. I am nevertheless Yours most affectionately
          
            B Franklin
            Mrs Hewson
          
         
          Endorsed: B. F. Dec. 26 /— 83
        